Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 5, 2020, April 2, 2021, and November 9, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Starosielsky et al. (U.S. Patent Pub. No. 2017/0237717) in view of Britt (U.S. Patent Pub. No. 2017/0169640).

Regarding claims 1 and 18, Starosielsky et al. teaches a method implemented by a first device, the method comprising: one or more processors (fig. 5, ref. num 302); and memory storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising (fig. 5, ref. num 310): establishing a communication connection with a second device, and obtaining encrypted information through the Internet, wherein the first device is a device that is allowed to access the Internet (fig. 1 and paragraph 0041 and 0166); encrypting identity information of an account that is logged into the second device using the encrypted information, and sending the encrypted identity information to the second device (paragraph 0132); and receiving a verification result returned by the second device, wherein the second device verifies the encrypted identity information based on verification information (paragraph 0132-0133).
Starosielsky et al. does not specifically teach the second device is not allowed to access the Internet.
However, Britt teaches the second device is a device that is not allowed to access the Internet (fig. 1A, 101).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the second device not allowed to access the Internet, as taught by Britt, with the method of Starosielsky et al.  It would have been obvious for such 

Regarding claims 2 and 19, Starosielsky et al. teaches wherein encrypting the identity information of the account that is logged into the second device using the encrypted information, and sending the encrypted identity information to the second device comprise: obtaining a login account, and receiving the encrypted information returned by an authentication server, wherein the encrypted information includes at least one of the following: a key pair and a digital certificate; generating the encrypted identity information according to the login account and the encrypted information; and sending the encrypted identity information to the second device (paragraph 0107).

Regarding claims 3 and 20, Starosielsky et al. teaches wherein generating the encrypted identity information according to the login account and the encrypted information comprises: encrypting the login account and/or a random number using a private key in the key pair to obtain an encryption result; and generating the encrypted identity information based on the login account and information of at least one of: the encryption result and a digital certificate (paragraph 0132).

Regarding claim 4, Starosielsky et al. teaches wherein encrypting the login account and/or the random number using the private key in the key pair to obtain the encryption result comprises: obtaining a first random number; and encrypting the login account and the first 

Regarding claim 5, Starosielsky et al. as modified by Britt teaches further comprising: before encrypting the identity information of the account that is logged into the second device using the encrypted information, and sending the encrypted identity information to the second device, initiating a login request to an authentication server, wherein the authentication server generates the encrypted information according to the login request, and the encrypted information includes at least one of: a key pair and a digital certificate (see paragraph 0127 of Britt).

Regarding claim 6, Starosielsky et al. teaches wherein establishing the communication connection with the second device is performed using one of: a transmission control protocol (TCP), a user datagram protocol (UDP), Bluetooth, Zigbee, and WiFi (paragraph 0099).

Regarding claim 7, Starosielsky et al. as modified by Britt teaches wherein sending the encrypted identity information to the second device comprises: adding a digital signature of the first device to the encrypted identity information; and sending the identity information added with the digital signature to the second device (see paragraph 0216 of Britt).

Regarding claim 8, Starosielsky et al. as modified by Britt teaches further comprising: after the first device sending the identity information added with the digital signature to the 

Regarding claim 9, Starosielsky et al. as modified by Britt teaches further comprising: obtaining a login account, and receiving encrypted information returned by an authentication server; generating the encrypted identity information according to the login account and the encrypted information; sending the encrypted identity information to the second device; and generating a shared key based on a first random number generated by the first device and a second random number returned by the authentication server, wherein the second random number is a random number generated by the second device when the login account exists in a trusted list, and the second device generates the shared secret key based on the first random number and the second random number (see paragraph 0222-0223 of Britt).

Regarding claim 10, Starosielsky et al. teaches one or more computer readable media storing executable instructions that, when executed by one or more processors of a second device, cause the one or more processors to perform acts comprising: receiving identity information to be verified that is sent from a first device, wherein the first device is a device that is allowed to access the Internet (fig. 1 and paragraph 0041 and 0166); verifying the identity information to be verified according to verification information to obtain a verification 
Starosielsky et al. does not specifically teach the second device is not allowed to access the Internet.
However, Britt teaches the second device is a device that is not allowed to access the Internet (fig. 1A, 101).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the second device not allowed to access the Internet, as taught by Britt, with the method of Starosielsky et al.  It would have been obvious for such modifications because IoT devices getting hacked and causing damage to home appliances and products can be very costly for users.

Regarding claim 11, Starosielsky et al. teaches wherein the identity information to be verified that is sent from the first device is received by using one of: a transmission control protocol (TCP), a user datagram protocol (UDP), Bluetooth, Zigbee, and WiFi (paragraph 0099).

Regarding claim 12, Starosielsky et al. as modified by Britt teaches wherein verifying the identity information to be verified according to verification information to obtain the verification result comprises: determining whether a digital certificate included in the identity 

Regarding claim 13, Starosielsky et al. teaches wherein the acts further comprise: extracting a public key included in the digital certificate when the digital certificate is trusted, and verifying whether received data has been tampered with using the digital certificate; and returning the result of the authentication failure to the first device if the received data has been tampered with (paragraph 0108).

Regarding claim 14, Starosielsky et al. as modified by Britt teaches wherein the acts further comprise: decrypting the encryption result using the public key to obtain the login account and/or the first random number when the received data has not been tampered with; determining whether a login account used by the first device for logging into the second device exists in a trusted list, wherein the trusted list includes at least one account that is allowed to log into the second device; and returning the result of the authentication failure to the first device if the login account does not exist in the trusted list (see paragraph 0106 of Starosielsky et al. and paragraph 0146 of Britt).

Regarding claim 15, Starosielsky et al. as modified by Britt teaches wherein the acts further comprise determining the verification result as the identity information of the first device being trusted when the login account exists in the trusted list (see paragraph 0046 of Britt).

Regarding claim 16, Starosielsky et al. as modified by Britt teaches wherein the acts further comprise: obtaining a second random number, and generating a shared secret key based on the first random number and the second random number, after determining the verification result as the identity information of the first device being trusted when the login account exists in the trusted list, wherein the first device generates the shared key based on the first random number and the second random number returned by an authentication server (see paragraph 0046 and 0191 of Britt).

Regarding claim 17, Starosielsky et al. teaches wherein: after decrypting the encryption result using the public key to obtain the login account and/or the first random number, the acts further comprise: determining whether any login account exists in the trusted list; and using the decrypted login account as a management account and adding the management account to the trusted list if no login account exists in the trusted list, wherein the management account is used to manage at least one login account in the trusted list (paragraph 0103).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433